DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 9, 2022 has been entered.
Applicants' arguments and declaration, filed June 9, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 4-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Sowden (U.S. 2005/0019407 – provided via IDS dated 9/12/2018).
Sowden teaches a dosage form having at least two portions each taking on any moldable shape [0100-0102]. Sowden lays out many moldable shapes [0104-0143] and adds that the moldable shapes may have depressions on surfaces [0144]. One suitable shape is exemplified at Figure 10: 
    PNG
    media_image1.png
    215
    479
    media_image1.png
    Greyscale

In the orientation displayed, there is a top protrusion on the right and a bottom protrusion on the left which are in opposite directions from one another. The protruding portions have a narrower width than the body. The upper surface of the right protruding portion is substantially flush with the upper surface of the tablet body portion. The lower surface of left protruding portion is substantially flush with the bottom surface of the tablet body portion. The protruding portions have substantially inclined surfaces (near 105 and 106). Sowden teaches that tablets come in all shapes [0104-0143] and sizes. [0190],[0177],[0165].
Sowden does not teach the dimensions of the tablet exemplified in Fig 10. Sowden does teach that the length, width, height and depth are greater than 10 microns [0070]. 
Given that every dimension is taught by Sowden to be any length greater than 10 microns and the ability to make the size and dimensions vary according to application and desire, the values recited claims 5-8 are prima facie obvious based on overlap with those taught by Sowden. Where the claimed ranges overlap or lie inside the ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05. 
As demonstrated below, Figure 10 of Sowden and instant Figure 1 demonstrate the same tablet shape in two-dimensional form and three-dimensional form, respectively. Examiner has highlighted what is interpreted to be the instantly recited “side surface of the tablet body portion” (light arrow) and the recited “a direction orthogonal to a height direction of the tablet body portion” (bold arrow) in the prior art tablet (left) and the tablet of the instant application (right). 

    PNG
    media_image2.png
    183
    406
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    260
    266
    media_image3.png
    Greyscale

Further, it would have been obvious to a person having ordinary skill in the art of tablet design formulating the tablet of Sowden Fig 10 would find it prima facie obvious to smooth the ends of the tablet in order to ease swallowing. A skilled artisan following the teachings of Sowden would notice that none of the exemplified tablets have sharp corners which could result in difficulty swallowing and formulate the ends of Sowden Fig 10 having smooth rounded corners in every direction. As such, the skilled artisan would have motivation to formulate the protruding portion to “become narrower in a width and a height direction”. 

    PNG
    media_image4.png
    346
    382
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    383
    866
    media_image5.png
    Greyscale

Further yet, Sowden Fig 10 demonstrates θ1 and θ2 angles of about 150º. Thus, a skilled artisan following the teachings of Sowden would have found it prima facie obvious to shape the tablet to have θ1 and θ2 angles of about 150º, which overlap or lie within the instantly recited range of 120º to 150º. See MPEP 2144.05(I). 
Regarding new claim 16, Figure 10 demonstrates a height which is constant along a length direction. As shown in the modified FIG. 10 (below), a protruding length (thin horizontal lines) of each protruding portion is shorter than the length and height of the body portion (bold lines). 

    PNG
    media_image6.png
    194
    424
    media_image6.png
    Greyscale



Obviousness Remarks
Applicants argue that the tablet depicted in FIG. 10 of Sowden has curved lines and not straight lines and flat surfaces of the present invention. 
Examiner agrees that the shape depicted by Sowden uses rounded ends having slight curve. However, the instant claims do no recite straight lines and the figure on which the instant claims are based do no demonstrate straight lines. Do demonstrate, Examiner has drawn straight lines on instant Figure 2. Since the instant claims do not require straight lines and flat surfaces, Applicants argument is unpersuasive. 

    PNG
    media_image7.png
    384
    485
    media_image7.png
    Greyscale


Applicants argue that FIG 10 of Sowden has θ angles greater than 150º. 
Examiner disagrees. Fallowing Applicants recited instructions for calculating θ1 and θ2, Examiner placed imaginary lines on FIG 10 of Sowden to demonstrate that θ1 and θ2- both appear to equal 150º. Applicants have provided no figure or details as to how they determined that said figure has θ angles of greater than 150º. It appears that such a conclusion is based merely on the opinion of the declarant. Thus, Applicants argument is unpersuasive. 

Applicants argue that they can rebut any showing of obviousness by demonstrating criticality.  Applicants state that “[i]n such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range”. 
Examiner agrees. However, Applicants have not met their burden of demonstrating criticality or unexpectedness of a claimed range. Applicants argument does not even appear to specify which claimed range Applicants are alleging as critical.  

Applicants argue that claim 16 is clearly patentable. 
Examiner disagrees. Applicant's argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes the claim from the cites prior art reference.

Applicants previously argued that Sowden does not teach or suggest both the width and the height of the end portions of the tablet are narrower than the body itself. As Fig. 10 is in the plane of the paper, there is no information regarding the width of the tablet of FIG. 10. In fact, in FIG. 10, the body portion 107 is the exact same width as portion 108, which is the width of the plane as drawn.
Examiner did not find Applicants argument persuasive. While Fig. 10 of Sowden is depicted two-dimensionally, a person or ordinary skill in the art would understand that the edges would be rounded. First, a person having ordinary skill in the art of designing oral tablets would understand that tablets having sharp points are difficult two swallow. Second, a skilled artisan would be motivated to round the edges based on the figures presented in Sowden. Every figure in Sowden contains rounded edges or beveled edges, both shapes would meet the instant claims. Since a skilled artisan following the teachings of Sowden would be motivated to use ends having smooth rounded edges, Applicants argument based on the two-dimensional representation is unpersuasive. 

Applicants argued that the presently claimed invention presents advantageous effects that the tablet can be easily pinched. Applicants argue that evidence of unexpected advantageous properties presented herein rebuts any case prima facie case of obviousness which may exist, so the rejection should be withdrawn. Specifically, Applicants point to the “narrower width” of “about 3.9 mm to about 5.6 mm”. Applicants submit that the claimed dimensions give the tablet “unexpected advantages” of making it “easy to pinch and pick up” (Arguments at p.9). Applicants cite Test Examples 2 and 3 and Figure 12. With regard to Figure 12, Applicants submit that table 2 indicates that a width of less than 3.9 mm was difficult to pinch, while a width of 3.9 mm or more is easy to pinch. 
Examiner disagrees. With regard to Applicants “advantageous properties”, the standard for overcoming a prima facie case of obviousness is not “advantageous properties”, but objective evidence of secondary considerations. See MPEP 716. Applicants submit that they have provided evidence of an unexpected result, but Applicants have made no comparison with the closest prior art, as required by MPEP 716.02(e). Applicants alleged unexpected result instead relies on a comparison between a tablet having the shape 
    PNG
    media_image8.png
    449
    685
    media_image8.png
    Greyscale
and a “conventional round tablet” in Test Example 2. In Test Example 3, Applicants use a specific tablet shape:
    PNG
    media_image9.png
    431
    705
    media_image9.png
    Greyscale
 , length, and height. Figure 12 is a graphical representation of the data obtained in Test Example 3. Since the specific shape, length and height tested in Test Example 3 and Figure 12 is not required in the instant claims, the instant claims are not considered to be commensurate in scope with the data presented as required by MPEP 716.02(b). Because Applicants have not met their burden of establishing unexpected results that are commensurate in scope with the instant claims, Applicants argument remains unpersuasive. For the above stated reasons, the obviousness rejection is maintained.  


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612